Citation Nr: 0214287	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1996, for the establishment of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an effective date earlier 
than September 3, 1996, for the establishment of service 
connection for post-traumatic stress disorder.

In testimony offered at a hearing before the undersigned at 
the RO in July 2002, the veteran raised the issues of 
entitlement to a higher evaluation for PTSD, that issue has 
not been adjudicated by the RO and is referred to that agency 
for such adjudication.  The veteran also voiced his intent to 
submit a notice of disagreement with October 2001 and January 
2002 rating decisions that denied entitlement to service 
connection for hypertension.  He was advised to submit a 
notice of disagreement to the RO.  The record before the 
Board does not contain a notice of disagreement with this 
decision.  Accordingly, the Board does not have jurisdiction 
to consider this issue.  Shockley v. West, 11 Vet. App. 208 
(1998) (the Board does not have jurisdiction over an issue 
unless there is a jurisdiction conferring notice of 
disagreement); see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran's claim for service connection for PTSD was 
received on September 8, 1992.  

3.  Entitlement to service-connection for PTSD arose prior to 
September 8, 1992.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1992, for 
the establishment of service connection for post-traumatic 
stress disorder are met.  38 U.S.C.A. § 5110(a),(b)(1) (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, and the rating 
decisions issued regarding the claim.  The appellant has also 
been informed of the pertinent provisions of the VCAA by 
means of an October 2001 letter.

In the statement of the case and supplemental statement of 
the case, the RO informed the appellant of the evidence 
needed to substantiate the claim.  The Board finds that VA 
has met its obligations to notify the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claim.  The veteran's claim for an earlier 
effective date revolves around the receipt of past evidence, 
thus assistance in developing additional evidence would not 
aid in substantiating the claim.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

For direct service connection, the effective date shall be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after the veteran's separation from service; otherwise, the 
effective date shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

Where new and material evidence other than service department 
records is received within appeal period or prior to 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  Where new and 
material evidence other than service department records is 
received after a final disallowance, the effective date shall 
be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The veteran claimed entitlement to service connection for a 
nervous condition in April 1970.  In May 1991, the veteran 
again claimed service connection for a nervous condition and 
noted that VA had never considered his claim from April 1970.  
An October 1991 rating decision denied service connection for 
a nervous condition.  The veteran's notice of disagreement 
with that rating decision was received on September 8, 1992.  
In the notice of disagreement, the veteran, for the first 
time, specifically claimed entitlement to service connection 
for post-traumatic stress disorder.

The claim for service connection for PTSD was adjudicated in 
an August 1994 rating decision.  The veteran was also issued 
a statement of the case on the issue of entitlement to 
service connection for a nervous condition, to include post-
traumatic stress disorder, in August 1994.

The veteran attempted to file a substantive appeal on the 
issue of entitlement to service connection for a nervous 
condition in November 1994.  However, a June 1997 Board 
decision found that the veteran's attempted substantive 
appeal was not filed in a timely manner and that he did not 
perfect his appeal.

VA received the veteran's attempted substantive appeal (later 
found to be untimely) on November 18, 1994.  While that 
communication was not a timely substantive appeal, that 
communication can be interpreted as a timely notice of 
disagreement with the August 1994 rating decision denying 
service connection for PTSD.

Subsequently, a June 1998 rating decision established service 
connection for post-traumatic stress disorder and assigned an 
effective date of September 3, 1996.

Based upon that sequence of events, the Board finds that the 
October 1991 rating decision which denied service connection 
for a nervous condition is final.  38 C.F.R. § 3.104(a).  The 
veteran failed to perfect a timely appeal of that decision.

In any event the veteran's 1970 claim and the October 1991 
rating decision made no mention of post-traumatic stress 
disorder.  The 1970 claim could not serve as the basis for a 
grant of service connection for PTSD, since the claim cannot 
be construed as one for service-connection for PTSD.  

However, the veteran's November 1994 attempted substantive 
appeal was a timely notice of disagreement with the August 
1994 denial of service connection for post-traumatic stress 
disorder.

Therefore, the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder remained open 
based upon his September 8, 1992, claim.  A determination of 
the correct effective date turns on the question of when 
entitlement arose.  

A diagnosis of that disability is first shown by the evidence 
of record in an undated private physician's report received 
by VA on September 3, 1996.  

In order to establish entitlement to service connection for 
PTSD, there must be a diagnosis of that disorder.  See 
38 C.F.R. § 3.304(f).  There was no diagnosis of PTSD prior 
to September 3, 1996.  In fact, a VA examiner had ruled out 
that diagnosis on a May 1993 examination.  However, in 
determining when entitlement arose, the Board must look at 
all the evidence.

There are two December 1998 medical reports from VA 
physicians, in which they conclude that although the veteran 
was diagnosed with anxiety and depression, his treatment 
since "the early 1970's" was in actuality for post-
traumatic stress disorder.  

These reports suggest that the veteran met the criteria for 
service connection prior to September 8, 1992.  While there 
is evidence against such a conclusion, including the results 
of contemporaneous VA examinations, the Board resolves 
reasonable doubt in the veteran's favor. 

Since the claim was received on September 8, 1992, and 
entitlement arose prior to that date, the proper effective 
date for the grant of service connection is September 8, 
1992.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).


ORDER

An effective date of September 8, 1992, for the establishment 
of service connection for post-traumatic stress disorder is 
granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

